Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Madduri et al. (US 2018/0340120- cited by Applicant) in view of Nguyen et al. (US 2018/0251669- cited by Applicant). 	With respect to independent claim 1, Madduri discloses a method comprising: 	providing a fracturing fluid comprising an aqueous fluid, and a partially oxidized, amine-functionalized polysaccharide in which glycosidic bonds are retained from a parent polysaccharide and partial oxidation comprises oxidative opening of a monosaccharide unit of the parent polysaccharide (Abstract, [0009], [0030], and claim 1); KSR at 1396. 	More specifically regarding the fracturing method, Nguyen teaches a method of fracturing comprising: 	 introducing an initial fracturing fluid into a subterranean formation at a hydraulic pressure sufficient to create or extend one or more fractures therein and introducing additional fracturing fluids comprising a plurality of proppant particulates, such that at least a portion of the plurality of proppant particulates become localized in the one or more fractures (Abstract, [0018], and [0019]); and  	releasing the hydraulic pressure ([0019]);  		wherein embedment of the proppant particulates in a face of the one or more fractures occurs following release of the hydraulic pressure ([0018] and [0019]).In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since the combination teaches the same composition as claimed, the material, if injected at fracture pressure would naturally act in the same manner as claimed, i.e., it would embed in the amount claimed.  If there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to independent claim 14, Madduri discloses a method comprising: 	providing a pad fluid comprising an aqueous fluid, and a partially oxidized, amine-functionalized polysaccharide in which glycosidic bonds are retained from a parent polysaccharide and partial oxidation comprises oxidative opening of a monosaccharide unit of the parent polysaccharide KSR at 1396. 	More specifically regarding the fracturing method, Nguyen teaches a method of fracturing comprising: 	 introducing a pad fluid into a subterranean formation at a hydraulic pressure sufficient to create or extend one or more fractures therein and introducing additional fracturing fluids comprising a plurality of proppant particulates, such that at least a portion of the plurality of proppant particulates become localized in the one or more fractures (Abstract, [0018], and [0019]); and  	releasing the hydraulic pressure ([0019]);  		wherein embedment of the proppant particulates in a face of the one or more fractures In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since the combination teaches the same composition as claimed, the material, if injected at fracture pressure would naturally act in the same manner as claimed, i.e., it would embed in the amount claimed.  If there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to depending claim 15, the combination of Madduri and Nguyen teaches wherein the fracturing fluid further comprises the partially oxidized, amine-functionalized polysaccharide (Madduri- Abstract and [0030]; Nguyen- Abstract, [0018], and [0019]). 	With respect to depending claims 2, 3, 16, and 17, Madduri discloses wherein the subterranean formation comprises a clay containing formation matrix (Abstract and [0007]). Although silent to wherein the clay formation matrix comprises “about 10% to about 40% clay by weight,” as instantly In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed clay content amount as critical and it is unclear if any unexpected results are achieved by using the instantly claimed molecular weight range. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Moreover, the clay content of a formation amounts to nothing more than conditions in the field to which the disclosed method may be applied. 	With respect to depending claims 4-6 and 18-20, Madduri discloses wherein the parent polysaccharide may be a dextran, a levan, or a guar ([0009]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the parent polysaccharide. 	With respect to depending claims 7 and 21, Madduri discloses wherein the parent polysaccharide comprises a plurality of monosaccharide units and about 5%-80% of the plurality of monosaccharide units are oxidatively opened and bear an amine moiety at the site of oxidative opening (Abstract, [0009], [0030], and claim 1). 	With respect to depending claims 8-10 and 22-24, the combination of Madduri and Nguyen teaches wherein the plurality of proppant particulates may be sand microparticulates ([0039] and [0040]).In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Parris et al. (US 2008/0280788) teaches a method comprising fracturing a subterranean formation by injecting a composition comprising amine functional polysaccharides and proppant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674